Citation Nr: 0737463	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


INTRODUCTION

The appellant had service with the Philippine Army from 
December 1942 to September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The appellant appeared at the RO in Manila, Republic of the 
Philippines, and testified at a videoconference personal 
hearing in November 2007 before the undersigned Acting 
Veterans Law Judge in Washington, DC.  This case has been 
advanced on the Board's docket due to the advanced age of the 
appellant.  See 
38 U.S.C.A. §7107 (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007). 


FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service for VA benefits.

2.  The service department has certified that the appellant 
did not have service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for purposes of entitlement to VA 
benefits have not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a January 
2004 and October 2004 letters that fully addressed all four 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim, of the 
appellant's and VA's respective duties for obtaining 
evidence, and asked the appellant to submit evidence and/or 
information in his possession to the AOJ.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant received explicit notice that, absent 
the service department evidence of qualifying service, which 
is determinative as a threshold matter in the present case, 
there is no reasonable possibility that further development 
of the claim by VA would substantiate the claim.  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
could substantiate the claim that has not been obtained. 

The notice and assist requirements recognize certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA is not required to provide 
assistance to a claimant if, as in this case, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(2).  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  

The appellant testified that he has no such documents to 
demonstrate qualifying service, and he did not contest that 
he had any service other than that verified by the service 
department.  The law specifically excludes such service for 
purposes of entitlement to pension benefits.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
the Board finds that there is no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive on this issue, it must be denied 
because of lack of legal merit.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41; see Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Eligibility of Service

Eligibility for VA benefits is governed by statute and 
regulations that define an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a)-(b) (2004).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a service department determination as to an 
individual's service shall be binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

Turning to the merits of the appellant's claim, the appellant 
maintains that he is entitled to VA benefits based on his 
service during World War II.  He has submitted documents that 
reflect service in the Philippine Army from December 1942 to 
September 1945.

The RO forwarded this information to the service department, 
requesting verification of the appellant's claimed military 
service.  In March 2004, the National Personnel Records 
Center (NPRC, formerly MPR) reported it had been determined 
that the appellant had unknown service from December 1942 to 
September 1945; and that the appellant did not have service 
as a member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces. 

Following a complete review of the evidence of record, 
including the appellant's personal hearing testimony, the 
Board finds that the documents submitted by the appellant are 
not sufficient to prove qualifying service.  Specifically, 
the documents are from the Philippine Army and are not from a 
service department of the United States and, in any event, 
they show only service in the Regular Philippine Army prior 
to July 1, 1946.  See Soria v Brown, 118 F.3d 748 (Fed. Cir. 
1997) (interpreting 38 C.F.R. § 3.203 as requiring "official 
documentation issued by a United States service department 
for verification of the claimed service by" the U.S. service 
department).  The appellant did not indicate at the hearing 
or otherwise that he had any service other than that verified 
by the service department or any additional relevant 
evidence.  

Because the U.S. service department's determination regarding 
the appellant's service is binding on VA, the Board finds 
that the appellant was not a "veteran" for purposes of 
entitlement to VA benefits, and the appellant's claim for 
entitlement to VA benefits based on such service must be 
denied as a matter of law.  See Sabonis, 6 Vet. App. at 430. 


ORDER

Entitlement to basic eligibility for VA benefits is denied.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


